Citation Nr: 1424990	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-04 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Whether the reduction of the rating for lumbar spine degenerative joint disease (DJD) from 30 to 20 percent, effective October 9, 2008, was proper.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1959 to August 1962 and from June 1965 to September 1983.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a December 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) that reduced the rating for the Veteran's service-connected lumbar spine DJD from 30 percent to 20 percent, effective October 9, 2008.  In a decision issued in August 2013, the Board upheld the RO's decision and determined that the reduction was proper.  The Veteran appealed that issue to the Court.  In January 2014, the Court issued an order that vacated the August 2013 Board decision only with regard to the propriety of reduction issue, and remanded that matter for readjudication consistent with the instructions outlined in a January 2014 Joint Motion for Remand (Joint Motion) by the parties.  [The August 2013 Board decision also remanded the issue of a rating in excess of 20 percent for lumbar spine DJD; as the development requested by such remand is still in the process of being completed, that issue has not yet been returned to the Board for further appellate action.]

The Veteran had also initiated an appeal of the denial of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  A February 2014 rating decision granted a TDIU rating.  Consequently, that matter is not before the Board.


FINDINGS OF FACT

1.  The reduction in the rating for the Veteran's lumbar spine DJD from 30 percent to 20 percent, effective October 9, 2008, did not result in a reduction or discontinuance of compensation payments that were being made (both prior to and following the reduction, the combined rating for the Veteran's service-connected disabilities was 60 percent); therefore, the notice provisions of the regulation governing compensation rating reductions do not apply.

2.  The 30 percent rating for the Veteran's lumbar spine DJD was not in effect for 5 years, and the reduction of the rating to 20 percent, effective October 9, 2008, was based on an examination showing improvement in the disability (i.e., improved motion) as well as improvement in the Veteran's ability to function under the ordinary conditions of work and life.


CONCLUSION OF LAW

The reduction of the rating for lumbar spine DJD from 30 percent to 20 percent, effective October 9, 2008, did not involve a due process violation, and was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5003, 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below).  38 C.F.R. § 3.105(e), (i).  Therefore, the notice provisions of the VCAA do not apply in this matter.

The reduction in the rating was based on an examination arranged by the RO.  A review of the examination report found it to be adequate for rating purposes.  The Veteran has not identified any outstanding evidence pertinent to the propriety of the reduction.  The Board finds that VA has no further duty to assist the Veteran with respect to the question that is being decided.

Factual Background

Historically, a December 1983 rating decision granted the Veteran service connection for lumbar spine DJD, rated 10 percent, effective October 1, 1983, under Code 5003 (for degenerative arthritis).  An October 2002 rating decision increased the rating to 20 percent, effective May 23, 2002.

The Veteran filed a claim for an increased rating for lumbar spine DJD in October 2006.  On January 26, 2007 VA spine examination, he reported pain, fatigue, decreased motion, stiffness, weakness, spasms, numbness, unsteadiness, and weakness of the leg or feet.  Pain was described as acute, dull and moderate, and lasting hours for days at a time.  Flare-ups were described as severe, occurring weekly and lasting for hours, and were caused by lifting and twisting.  On physical examination, there was no evidence of spasm, atrophy, guarding, or weakness.  Tenderness and pain with motion were noted.  The Veteran's posture and gait were normal.  There was no ankylosis of the thoracolumbar spine.  Range of motion studies showed forward flexion to 50 degrees, with pain at 40 degrees; extension to 20 degrees, with pain at 10 degrees; left lateral flexion to 20 degrees; right lateral flexion to 20 degrees; left lateral rotation to 20 degrees; and right lateral flexion to 20 degrees.  There was additional loss of motion on repetitive use for flexion (to 30 degrees) and extension (to 0 degrees), but not for any other motion.  Effects of the disability on usual occupation were noted to be significant, consisting of problems with lifting and carrying, and pain.  Effects of the disability on usual daily activities were noted to be mild (for feeding), moderate (for chores, shopping, recreation, traveling, bathing, dressing, toileting, and grooming), and severe (exercise and sports).

A February 2007 rating decision increased the rating for lumbar spine DJD to 30 percent, effective January 26, 2007 (the date of the VA examination).  The RO found that although the Veteran's condition most closely approximated the criteria for a 20 percent rating, a 30 percent rating could be assigned based on the additional loss of motion found on repetitive use during the January 2007 VA examination.

An April 2008 VA treatment record noted the Veteran's complaint of back pain at a level 4 (out of 10) and his report that he had been using a muscle relaxer for comfort which gave relief after 10 days.  He stated that his back was feeling better, and he requested a back brace.

The Veteran filed another claim for an increased rating for lumbar spine DJD in July 2008, asserting he had additional loss of motion, severe radiating pain, muscle spasms, and loss of function.

On October 9, 2008 VA spine examination, the Veteran stated that he suffered from lower back pain which radiated to his legs, primarily on the left side, that occurred when lifting, pushing, driving, or with activity.  He further stated that the pain was moderate to severe, could last a few hours, and was sometimes associated with muscle spasms that lasted up to 3 to 4 days, and that he had stiffness and weakness in his back and legs.  Flare-ups with extended physical activity, lasting a few hours up to 3 or 4 days, were reported.  The Veteran stated that he could walk about a quarter mile with minimal effect (less if carrying items) and that he could walk about 20 minutes continuously (and about 1 hour with intermittent rest stops).  He did not use an ambulatory aid.  On examination, it was noted that his gait, posture, curvatures, and symmetry of the spine were all normal.  There was no ankylosis of the thoracolumbar spine.  Range of motion studies showed forward flexion to 52 degrees, with pain at 52 degrees; extension to 26 degrees, with pain at 26 degrees; left lateral flexion to 42 degrees, with pain at 42 degrees; right lateral flexion to 35 degrees, with pain at 35 degrees; left lateral rotation to 30 degrees, with pain at 30 degrees; and right lateral rotation to 40 degrees, with pain at 40 degrees.  While painful motion was found, there was no evidence of fatigue, weakness, lack of endurance, incoordination, spasm, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding of movement.  No additional loss of motion was reported on repetitive testing for any of the motions; instead, the measurements for all of the motions had improved on repetitive testing, as follows: forward flexion improved to 75 degrees, with pain at 75 degrees; extension improved to 31 degrees, with pain at 28 degrees; left lateral flexion improved to 48 degrees, with pain at 48 degrees; right lateral flexion improved to 48 degrees, with pain at 48 degrees; left lateral rotation improved to 45 degrees, with pain at 30 degrees; and right lateral rotation improved to 45 degrees.  Effects of the disability on usual occupation were noted to be "50%"; he reported that he could drive a van for 10 hours at his job with his back brace on and with the proper seat; he also reported that his work was limited to activities not requiring prolonged standing, bending, lifting, or work in inclement weather; he further reported that he recently worked in an auto shop and overstrained his back and for one week needed assistance just to lift 5 pounds, and he also worked in a factory where he had to carry 25 boxes and couldn't work there due to all of the lifting required.  Effects of the disability on usual daily activities were not noted.

Based on the October 2008 VA examination, the December 2008 rating decision reduced the rating for the Veteran's lumbar spine DJD from 30 to 20 percent, effective October 9, 2008 (the date of the VA examination) based on decreased severity of symptoms/improvement in range of motion shown.

Legal Criteria and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran's lumbar spine DJD is rated under Code 5242 (for degenerative arthritis of the thoracolumbar spine) which provides for rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; if the combined range of motion of the thoracolumbar spine is limited to 120 degrees or less; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made (emphasis added), a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).

VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105(e).

The Board observes at the outset that the primary (and essentially only) objection to the Board's August 2013 decision in this matter identified in the Joint Motion is that the Board failed to address whether the improvement found by the Board "actually reflects an improvement in [Appellant's] ability to function under the ordinary conditions of life and work."

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board notes further that the propriety of the reduction by the December 2008 rating decision is a threshold matter that must be addressed first (as a finding of a violation of due process in the rating action that reduced the evaluation would nullify the reduction).  The Veteran contends that the disability had not improved so as to warrant a reduction in the rating.

Prior to the December 2008 rating decision, the Veteran's combined rating for his service-connected disabilities was 50 percent.  In addition to the lumbar spine disability, his service-connected disabilities included diabetes mellitus (rated 20 percent) and post-operative acromioclavicular separation of the left shoulder with DJD (rated 10 percent).  While the December 2008 rating decision reduced the rating for lumbar spine DJD from 30 percent to 20 percent, effective October 9, 2008, it also granted service connection for right and left foot neuropathy (secondary to diabetes), rated 10 percent each, effective July 23, 2008.  As a result, the combined rating (with consideration of the bilateral factor) became 60 percent.  The reduction of the rating for lumbar spine DJD from 30 to 20 percent, effective October 9, 2008, did not affect the combined rating as the combined rating remained 60 percent.  As there was no reduction in the overall compensation payments currently being made to the Veteran, the due process requirements of 38 C.F.R. § 3.105(e) do not apply and the reduction of the rating for lumbar spine DJD to 20 percent, effective October 9, 2008, did not involve violation of the regulatory due process provisions.

The analysis proceeds to whether the reduction was factually warranted.  General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 3.344(a), ratings for disabilities subject to episodic improvement will not be based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination based on which the rating was assigned.  The provisions of 38 C.F.R. § 3.344(a) do not apply where, as here, a rating has not been in effect for 5 years, or the disability has not stabilized.  38 C.F.R. § 3.344(c).  Therefore, in the current case, a single examination showing improving was an adequate basis for a reduction in the rating.

The Board finds that the reduction in the rating of the Veteran's lumbar spine DJD from 30 percent to 20 percent, effective October 9, 2008, was factually warranted, based on the October 9, 2008 VA examination which showed improvement in the disability (i.e., improved motion) as well as improvement in the Veteran's ability to function under the ordinary conditions of work and life.  On January 2007 VA examination (upon which the prior 30 percent rating, effective January 26, 2007, was based), range of motion testing revealed additional loss of motion on repetitive use for flexion and extension; effects of the disability on usual occupation were noted to be significant; and effects of the disability on usual daily activities were noted to be mild (for feeding), moderate (for chores, shopping, recreation, traveling, bathing, dressing, toileting, and grooming), and severe (exercise and sports).  Next, an April 2008 VA treatment record noted the Veteran's report of improvement of his low back pain with the use of a muscle relaxer.  Thereafter, on October 2008 VA examination (upon which the reduction of the rating from 30 to 20 percent, effective October 9, 2008, was based), range of motion testing revealed no additional loss of motion - but instead, improved range of motion - on repetitive use for all of the motions.  The effects of the disability on usual occupation were noted to be "50%"; effects of the disability on usual daily activities were not noted; however, the Veteran self-reported that he could walk about a quarter mile with minimal effect (less if carrying items) and that he could walk about 20 minutes continuously (and about 1 hour with intermittent rest stops).  The Board observes that improvement of function with repetitive exercises rather than the previous further reduction with repetitive exercises indicates improvement under ordinary conditions of life and work as it suggests improved ability to perform tasks and household chores, shop, etc., and activities that might have been avoided previously for fear of triggering exacerbation.

The Board notes that the Veteran has asserted on several occasions (including in a September 2009 statement, the January 2010 VA Form 9, and an April 2013 statement) that, during range of motion testing on October 2008 VA examination, he executed all of the movements to the best of his ability without regard to the pain he was feeling, and thus he alleged that the measurements recorded at that examination did not adequately take his pain into account.  However, as outlined above, the October 2008 VA examination report clearly documented the point (in exact degrees) at which the Veteran reported pain for each type of motion.  Thus, the Board finds the October 2008 VA examination report to be adequate for rating purposes.

The Board finds that the reduction in the rating from 30 percent to 20 percent, effective October 9, 2008, was supported by the factual record and in accordance with the governing law and regulations, and was proper.  The October 2008 VA examination clearly showed improvement in the disability (i.e., improved motion) as well as improvement in the Veteran's ability to function under the ordinary conditions of work and life.  In addition, the October 2008 VA examination findings reflect that the schedular requirements for a rating in excess of 20 percent for lumbar spine DJD (under the General Formula) were no longer met, and show that the basis for the increase in the rating to 30 percent (i.e., the further limitation of motion due to pain and use which was shown at the January 2007 VA examination) was no longer present.  Therefore, the reduction in the rating was factually warranted.


ORDER

The appeal seeking to establish that the reduction of the rating for lumbar spine DJD from 30 to 20 percent, effective October 9, 2008 was improper is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


